         Case 1:19-cv-02399-RDM Document 57 Filed 06/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                        )
ANDREW G. MCCABE,                                       )
                                                        )
                       Plaintiff,                       )
                                                        )
        v.                                              )
                                                        )        Civil Action No. 19-2399 (RDM)
MERRICK B. GARLAND,                                     )
in his official capacity as                             )
ATTORNEY GENERAL OF THE                                 )
UNITED STATES, et al.,                                  )
                                                        )
                       Defendants.                      )
                                                        )

              JOINT NOTICE REGARDING THE STAY OF PROCEEDINGS

       Consistent with their April 23, 2021 Joint Motion to Stay Discovery and Extend All Case

Deadlines (Dkt. 56), the parties submit this joint notice regarding the current stay of litigation.

       On April 27, 2021, this Court granted the parties’ joint motion for a 45-day stay of all

discovery so that the Parties could focus on exploring the possibility of settlement. No settlement

has been reached, but the parties are continuing their discussions. In the event that they agree that

a further stay is warranted, they will so notify the Court by filing another joint motion to extend

the stay and related deadlines.
        Case 1:19-cv-02399-RDM Document 57 Filed 06/09/21 Page 2 of 2




June 9, 2021                                  Respectfully submitted,

 /s/ Murad Hussain                              BRIAN NETTER
                                                Acting Assistant Attorney General
Howard N. Cayne (D.C. Bar. No. 331306)
Murad Hussain (D.C. Bar. No. 999278)            CHRISTOPHER R. HALL
Brittany McClure (D.C. Bar No. 1001889)         Assistant Branch Director
Owen Dunn (D.C. Bar. No. 1044290)
Ryan D. White (D.C. Bar No. 1655918)             /s/ Justin M. Sandberg
Marissa Loya (D.C. Bar No. 1672681)             JUSTIN M. SANDBERG
ARNOLD & PORTER KAYE SCHOLER LLP                Senior Trial Counsel
601 Massachusetts Avenue, NW                    KYLA M. SNOW (Ohio Bar No. 96662)
Washington, DC 20001-3743                       GARRETT COYLE
Telephone: (202) 942-5000                       MICHAEL GERARDI
                                                Trial Attorneys
Counsel for Plaintiff Andrew G. McCabe          U.S. Dep’t of Justice, Civil Div., Federal
                                                Programs Branch
                                                1100 L Street, NW
                                                Washington, D.C. 20530
                                                Phone: (202) 514-5838
                                                Fax: (202) 616-8460
                                                Justin.Sandberg@usdoj.gov

                                                Counsel for Defendants




                                          2
